Citation Nr: 0720258	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee laceration.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left lower extremity anterolateral 
fasciotomy, with sensory changes.

3.  Entitlement to initial compensable evaluation for left 
lower extremity anterolateral fasciotomy residuals, with 
recurrent muscle herniation.

4.  Entitlement to an initial compensable evaluation for left 
anterolateral calf surgical scars, postoperative fasciotomy.

5.  Entitlement to service connection for right shoulder 
strain with interscapular shoulder pain.

6.  Entitlement to service connection for left shoulder 
strain with interscapular shoulder pain.

7.  Entitlement to service connection for bilateral ear pain.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1998 to April 2002.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2005, the RO's Decision Review Officer increased the 
evaluations assigned to the sensory changes resulting from 
the left anterolateral fasciotomy and the left knee 
laceration scar to 10 percent.  It also awarded service 
connection for recurrent muscle herniation and left calf 
surgical scars related to the fasciotomy.  While service 
connection was granted for bilateral brachial neuritis, the 
denials of service connection for bilateral shoulder strains 
were confirmed and continued.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for the residuals of a left knee laceration, 
entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a left lower extremity anterolateral 
fasciotomy with sensory changes, entitlement to initial 
compensable evaluation for left lower extremity anterolateral 
fasciotomy residuals with recurrent muscle herniation, and 
entitlement to an initial compensable evaluation for left 
anterolateral calf surgical scars, postoperative fasciotomy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The veteran does not have a right shoulder strain, with 
interscapular pain, that can be related to his period of 
service.

2.  The veteran does not have a left shoulder strain, with 
interscapular pain, that can be related to his period of 
service.

3.  The veteran does not have bilateral ear pain that can be 
related to his period of service.

4.  The veteran does not have a bilateral hearing loss 
disability that can be related to his period of service.

5.  The veteran's tinnitus has not been related to his period 
of service.


CONCLUSIONS OF LAW

1.  A right shoulder strain with interscapular pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2006).

2.  A left shoulder strain with interscapular pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2006).

3.  Bilateral ear pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2006).

4.  Chronic bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.307, 3.309, 3.385 (2006).

5.  Tinnitus was not incurred in or aggravated by service, 
nor may sensorineural hearing loss, as an organic disease of 
the nervous system, be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2002 and March 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The July 2002 and March 2005 letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of the July 2002 and March 
2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a February 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot; nevertheless, 
he was provided with notice of the Dingess provisions in 
April 2007.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran served 90 days of more of active military, 
naval, or air service, and certain chronic diseases, such as 
organic diseases of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) become manifest to a degree of 10 
percent or more within one ear after the date of separation 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 1000, 2000, 
3000, 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Right and left shoulder strain with interscapular pain

The veteran's service medical records (SMRs) indicate that, 
at the time of his February 2002 separation examination, he 
complained of bilateral shoulder pain.  There was no 
diagnosis made of any orthopedic disorder.  

Following service, the veteran was afforded a VA examination 
in November 2002.  He complained of pain.  The shoulders 
displayed a full range of motion, which was not reduced with 
repetitive movements.  An X-ray was negative.  The examiner 
found insufficient evidence to warrant a diagnosis of a 
chronic orthopedic disability.

After a careful review of the evidence of record, the Board 
finds that service connection for bilateral shoulder strain, 
with interscapular pain, has not been established.  As noted, 
there is no indication that any orthopedic disorder of the 
shoulders was present in service, and there is no suggestion 
that any orthopedic disability of the shoulders, save for 
complaints of pain, is currently present.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001) (which 
found that pain alone, without a diagnosed or identifiable 
underlying condition, does not in and of itself constitute a 
disability for which service connection may be granted). 

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral shoulder strain with interscapular 
pain.

B.  Bilateral ear pain

The veteran's SMRs are completely silent as to any complaints 
of or treatment for bilateral ear pain.  After his separation 
from service, he was examined by VA in November 2002.  The 
tympanic membranes and the oral cavity were clear.  

Upon careful review of the evidence of record, the Board 
finds that service connection for bilateral ear pain has not 
been established.  There is no indication in the record that 
bilateral ear pain was present in service, or that it is 
currently present.  Therefore, there is no basis in the 
record upon which to award service connection.

C.  Bilateral hearing loss

The SMRs contain no complaints of or treatment for a 
bilateral hearing loss.  The February 2002 separation 
examination noted that the veteran's hearing was within 
normal limits.

He was afforded a VA examination in November 2002.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
10
5
0
LEFT
-10
15
5
5
0

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

After a careful review of the evidence of record, it is found 
that service connection for a bilateral hearing loss has not 
been established.  There is no suggestion in the record that 
a hearing loss was present in service; in fact, there is no 
indication that a hearing loss disability for VA purposes 
currently exists.  Therefore, there is no evidence of record 
which supports a conclusion that the veteran has a hearing 
loss disability related to his service, and the preponderance 
of the evidence is therefore against the claim.

D.  Tinnitus

The SMRs do not show any complaints, notation, or treatment 
for tinnitus.  The February 2002 separation examination was 
within normal limits in this regard.

The veteran was afforded a VA examination in November 2002.  
He reported tinnitus.  An addendum was made to the 
examination in April 2005.  After reviewing the evidence of 
record, the examiner noted that, based on normal hearing 
tests both in service and after discharge, "it is my opinion 
that the veteran's reports of tinnitus is less likely as not 
caused by or a result of noise exposure while in service."

Upon careful review of the evidence of record, the Board 
finds that service connection for tinnitus has not been 
established.  There is no indication in the record that 
tinnitus was present in service.  While he has complained of 
current tinnitus, the April 2005 VA examination addendum 
clearly stated that it is not likely that this disorder is 
related to his service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.



ORDER

Entitlement to service connection for right shoulder strain, 
with interscapular shoulder pain, is denied.

Entitlement to service connection for left shoulder strain, 
with interscapular shoulder pain, is denied.

Entitlement to service connection for bilateral ear pain is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran asserts that his service-connected residuals of a 
left knee laceration, residuals of a left lower extremity 
anterolateral fasciotomy with sensory changes, left lower 
extremity anterolateral fasciotomy residuals with recurrent 
muscle herniation, and left anterolateral calf surgical 
scars, postoperative fasciotomy, are more disabling than the 
current disability evaluations would suggest.  Therefore, he 
believes that increased evaluations should be assigned.

In reviewing the record, the Board notes that the veteran was 
last afforded a VA examination of the above disorders in 
November 2002, some four and one-half years ago.  Given the 
long duration of time since that VA examination, the Board is 
concerned that it no longer provides an accurate picture of 
the veteran's current degree of disability.  Therefore, 
another VA examination would be helpful in this case. 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran neurological, 
dermatological, and muscle examinations in 
order to fully evaluate the current nature 
and degree of severity of the service-
connected left knee laceration, residuals 
of a left lower extremity anterolateral 
fasciotomy with sensory changes, left 
lower extremity anterolateral fasciotomy 
residuals with recurrent muscle 
herniation, and left anterolateral calf 
surgical scars, postoperative fasciotomy.  
The examiner(s) must have the claims 
folder, to include the service medical 
records, available for review in 
conjunction with the examination, and any 
examiner should indicate in the 
examination report that such a review was 
done.  

a.  The dermatological evaluation 
should describe the size of all scars 
and the percentage of the areas 
affected in relation to the entire 
body.

b.  The neurological evaluation should 
indicate whether there is incomplete 
paralysis and, if so, whether it is 
mild, moderate, moderately severe, or 
severe in nature

c.  All indicated special studies 
deemed necessary should be conducted, 
and the examiner(s) shoudt provide 
complete rationale for any opinion 
expressed.

2.  After the above-requested development 
has been completed, the veteran's claims 
for increased evaluations for the service-
connected left knee laceration, residuals 
of a left lower extremity anterolateral 
fasciotomy with sensory changes, left 
lower extremity anterolateral fasciotomy 
residuals with recurrent muscle 
herniation, and left anterolateral calf 
surgical scars, postoperative fasciotomy, 
should be readjudicated.  If any of the 
decision remains adverse to the appellant, 
he and his representative must be provided 
with an appropriate SSOC and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


